RS-201962, LLC v 143 E. 62nd St. LLC (2022 NY Slip Op 05296)





RS-201962, LLC v 143 E. 62nd St. LLC


2022 NY Slip Op 05296


Decided on September 27, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 27, 2022

Before: Webber, J.P., Kern, Singh, Moulton, Shulman, JJ. 


Index No. 152349/20 Appeal No. 16249 Case No. 2021-03224 

[*1]RS-201962, LLC, Plaintiff-Appellant,
v143 East 62nd Street LLC, Defendant-Respondent.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Phillip Hom, J.), entered on or about August 5, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 06, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: September 27, 2022